 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       MANVIR SINGH MANN,                                        Case No. 1:18-cv-00485-EPG-HC

12                        Petitioner,                              ORDER DIRECTING CLERK OF COURT
                                                                   TO CLOSE CASE
13               v.
                                                                   (ECF No. 23)
14       DEPARTMENT OF HOMELAND
         SECURITY, et al.,
15
                          Respondents.
16

17              Petitioner, represented by counsel, has filed a petition for writ of habeas corpus pursuant

18 to 28 U.S.C. § 2241. Therein Petitioner’s challenged his prolonged detention and requested the

19 Court “to extradite me or to release me from detention on supervision as before until my travel
20 document[s] bec[o]me available for my extradition.” (ECF No. 1 at 8). Petitioner and
                                                                        1


21 Respondents have consented to the jurisdiction of the Magistrate Judge pursuant to 28 U.S.C.

22 § 636(c). (ECF Nos. 7, 13).

23              On November 13, 2018, the parties filed a joint stipulation to dismiss this action as

24 Petitioner was removed from the United States on November 8, 2018. (ECF No. 23). Pursuant to

25 Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, “the plaintiff may dismiss an action

26 without a court order by filing . . . a stipulation of dismissal signed by all parties who have
27 appeared.” Voluntary dismissal under Rule 41(a)(1) requires no action on the part of the Court.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1         In this case, the parties’ joint stipulation of dismissal was effective upon filing and

 2 without a court order pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). For the sake of

 3 clarity, in light of the joint stipulation of dismissal, IT IS HEREBY ORDERED that the Clerk of

 4 the Court is DIRECTED to CLOSE the case.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    November 14, 2018                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
